 206DECISIONS OF NATIONAL LABOR RELATIONS BOARD9 (b) of the Act : 6 All production and maintenance employees at theEmployer's Knoxville, Tennessee, plant, including employees in thetransportation and shipping departments, and leadmen, but excludingall office and plant clerical employees, salesmen, buyers, professionalemployees, guards, and supervisors as defined in the Act.[Text of Direction of Election' omitted from publication.]6 The appropriate unit was stipulated at the hearing.7 It was agreed that all employees laid off since May 1, 1957, were temporarily laid off,and would be eligible to participate in the election.Crane Carrier CorporationandLocal 790, International Associa-tion of Machinists,AFL-CIO,Petitioner.Case No. 16-RC-t266.November 24, 1958SECOND SUPPLEMENTAL DECISION AND CERTIFICA-TION OF RESULT'S OF ELECTIONPursuant to a Decision and Direction of Election dated March 24,1958,1 an election by secret ballot was conducted on April 17, 1958,by the Regional Director for the Sixteenth Region among the em-ployees in the unit found appropriate by the Board. Following theelection, a tally of ballots was furnished the parties which shows thatof 86 ballots cast, 42 were for the Petitioner, 42 were against thePetitioner, and 2 were challenged.On April 24, 1958, the Petitionerfiled eight objections to conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation of the challenges and objections,and on May 26, 1958, issued his report on challenged ballots and objec-tions, recommending that only the objection concerning the meetingsin the Employer's conference room be sustained and that the chal-lenges to the ballots be overruled.The Employer thereafter filedexceptions to the Regional Director's recommendations concerningthe 1 objection and 1 of the challenged ballots.On August 29, 1958, the Board issued a Supplemental Decision 2wherein it deferred ruling on the objection but directed the RegionalDirector to open and count one challenged ballot.The revised tallyof ballots thereafter prepared by the Regional Director shows that amajority of ballots-43-were cast against the Petitioner.The ob-jection which is in issue is now before the Board for ruling.'Unpublished.z 121 NLRB 756.122 NLRB No. 32. CRANE CARRIER CORPORATION207As indicated above, the Regional Director recommended that sevenof the objections be overruled.As no exceptions have been filedthereto, we hereby adopt the Regional Director's recommendationspro formaand overrule these objections.Concerning the remaining objection, the Regional Director's in-vestigation reveals that the Employer has followed a practice of hold-ing weekly meetings of its approximately 88 employees in the plantarea to discuss production and other problems.No exception wasfiled to the Regional Director's finding that these meetings which werecontinued until the day before election were not improper.The Re-gional Director also states that other meetings are held every 60 to 90days in a "conference" room on company property to permit a frankdiscussion concerning production and personnel problems between theemployees and the Employer's president who is the only managementrepresentative present.During the period from April 2 throughApril 11, 1958, shortly before the election, the Employer's presidenthad 5 such meetings in the conference room with all employees in smallgroups of 15 to 20.Attendance was mandatory at the meetings whichlasted about 11/2 hours and employees were paid at the rate of time anda half therefor.At each of these meetings in early April, the presi-dent read a list of employees' rights emphasizing the employees' free-dom of choice with respect to attending union meetings and voting inthe forthcoming election.Although there was no further discussionof the Union or the election at three of the meetings, employees askedquestions at the other two that led to a discussion and explanation ofthe Employer's position on these matters.'Thereafter, the meetingscontinued as in the past with a discussion of "personnel or commonproblems."The Regional Director, relying on the principle enunciated in thePeoples Drugcase,4 found that the small group meetings in an areaaway from the employees' place of work interfered with the electionand warranted the holding of another.We do not agree.Unlike the situation in thePeoples Drugcase, the meetings here inquestion were part of a series of meetings which were regularly andperiodically held in the conference room for the purpose of discussionsbetween management and employees.Thus, although the meetingswere not held in an open plant area, it is clear that the conference roomwas not a locus of managerial authority in which employees normallydo not go. Indeed, it appears that these meetings were no differentfrom the prior meetings attended by employees in the conference room,except that they included a privileged discussion concerning the elec-8 The president and the employees differ on whether the former urged the employees tovote against the Union at these two meetings.We need not resolve the conflict as thereis no contention that even under the employees'version, the president's remarks exceededthe permissible bounds of free speech.4PeoplesDrug Stores, Inc.,119 NLRB 634. 208DECISIONSOF NATIONALLABOR RELATIONS BOARDtion.When employees are gatheredto hear views of company rep-resentatives regarding the electionin an area where,as here, they areaccustomed to find themselves, thereresults free and open discussionwith both management and employeesenjoying the confidences andassuranceswhich are normal aspects of collectiveand group activities.°Accordingly, we find, contrary to theRegionalDirector, that the meetings in the conference room didnot interfere with a freechoice ofbargaining representative.We therefore reject therecommendationof the Regional Director that the electionbe set aside,and shall issuethe following certification.[The Board certified that a majority of the valid ballotswas not castfor Local 790, International Association of Machinists, AFL-CIO,and that this Union is not the exclusiverepresentativeof the employeesat the Employer's Tulsa, Oklahoma, plant, in the unit found appro-priate by the Board.]a SeeMead-Atlanta Paper Company,120 NLRB 882.Hearever Co., Inc.andInternational Association of, Machinists, .DistrictLodge No. 115,AFL-CIO.CaseNo. 20-CA-1341.November 25, 1958DECISION AND ORDEROn June 25, 1958, Trial Examiner William E. Spencer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist. therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain unfair labor prac-tices and recommended dismissal of allegations. of the complaintconcerning such practices.Thereafter, the Respondent filed excep-tions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the National Labor.Relations Act, as amended, the' Board has delegated its powers inconnection with this case to a three-member. panel [Chairman Leedomand,Members Bean and Jenkins].,The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error.was committed.The rulings are hereby affirmed.'The Board has considered the _1Because of its disagreement with theTrial Examiner's findings and recommendations,the Reapondent charges the Trial Examinerwith biasand prejudice.We find no evidencein the record of any bias and prejudiceand no meritin this.contention..We further122 NLRB No. 34.